                  6:19-cr-00949-KFM                          Date Filed 11/18/19        Entry Number 1              Page 1 of 14

AO 106 (Rev. 04/10) Application for a Search Warrant



                                              UNITED STATES DISTRICT COURT
                                                                             for the
                                                                   District of South Carolina

                In the Matter of the Search of                                  )
           (Briefly describe the property to be searched
            or identify the person by name and address)

          113 Dartmoor Drive, Greer South Carolina
                                                                                )
                                                                                )
                                                                                )
                                                                                         Case No.    &l; \~ -ex--~              ~4 - ~
                                                                                )
                                                                                )

                                                     APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
prf).J)erty,. (Q be, searched qnd.f!i)lf}, its Jtocation):
  ::,ee /""\ttacnment A to ATT1uav1


located in the
                       - - - - - - - - District of                    - - - -South
                                                                              - - Carolina
                                                                                   - - - - - ~ , there is now concealed (identify the
person or describe the property to be seized):
  See Attachment B to Affidavit


            The basis for the search under Fed. R. Crim. P. 4 l(c) is (check one or more):
                    J
                    evidence of a crime;
                    J contraband, fruits of crime, or other items illegally possessed;
                    ~ property designed for use, intended for use, or used in committing a crime;
                    D a person to be arrested or a person who is unlawfully restrained.
            The search is related to a violation of:
               Code Section                                                              Offense Description
        18 USC 287                                           False Claims


          The ~_pplication is based on these facts:
         See Affidavit


            D Continued on the attached sheet.
            D Delayed notice of _ _ days (give exact ending date if more than 30 days: - - - - - ) is requested
              under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                                       Applicant 's signature

                                                                                                Doyle E. Mullis, Ill, Special Agent
                                                                                                       Printed name and title

Sworn to before me and signed in my presence.


Date:


City and state: Greenville, SC                                                                  Kevin F. McDonald, US Magistrate
                                                                                                       Printed name and title
     6:19-cr-00949-KFM       Date Filed 11/18/19      Entry Number 1       Page 2 of 14


                                    AFFIDAVIT



I, Doyle E. Mullis, III, being duly sworn, do hereby depose and state:



                        Introduction and Qualifications

1. I am a Special Agent with the Defense Criminal Investigative Service (DCIS), the criminal

      investigative division of the Office of the Inspector General, U.S. Department of Defense,

      and I am assigned to the DCIS Charleston, South Carolina Post of Duty. I have received

      formal education and training in the concepts of probable cause and reasonableness for

      searches and seizures that conform with the application of the 4th Amendment of the U.S.

      Constitution, having received training at the Federal Law Enforcement Training Center

      and other Federal law enforcement learning centers, and having received my Juris Doctor

      degree. I have over twenty-three years of law enforcement experience, with over eighteen

      years of experience as a Federal Special Agent with the U.S. Department of Defense (DoD),

      and with the remainder of this experience corning from service with the U.S. Army's Judge

      Advocate General's and Military Police Corps.



2.    As part of my daily duties as a DCIS agent, I investigate and enforce violations of various

      titles of the United States Code to include Title 10 (Armed Forces), Title 18 (Crimes and

      Criminal Procedure), Title 31 (Money and Finance), Title 41 (Public Contracts), and Title

      50 (War and National Defense). DCIS agents perform these investigations primarily under

      the authority of Public Law 95-452, The Inspector General Act of 1978, as amended by

      Public Law 97-252, The 1983 DoD Authorization Act. In the course of my employment as

      a federal law enforcement agent, I have gained experience and training in the investigation




                                             1
  6:19-cr-00949-KFM       Date Filed 11/18/19      Entry Number 1       Page 3 of 14




   of cases involving fraud by individuals and companies, public corruption by Department of

   Defense (DoD) employees, the use of email, and the use of electronic devices such as

   computers smartphones, and tablets, and the internet to facilitate criminal behavior

   including fraud and public corruption. In conducting my investigations, I have used

   interview and interrogation techniques, arrest procedures, search warrant applications, the

   execution of searches and seizures, and various criminal law and procedures. Over the

   course of my career as a Special Agent, I have executed numerous federal search warrants,

   including warrants for email accounts, residences, and businesses.



3. Through experience and training, I have become familiar with the methods and schemes

   used by individuals engaged in health care fraud. I am familiar with the rules and

   regulations governing health care providers such as applied behavior analysis (ABA)

   autism therapy providers. This search warrant pertains to ABA autism therapy provider

   Progressive Behavior Consulting, LLC, owned by Brandon C. Clark and Brynn M. Clark.


4. This affidavit is made in support of an application to search the residence and home office,

   to include any electronic devices therein with memory storage capabilities, of Brandon C.

   Clark and Brynn M. Clark, who owned and operated Progressive Behavior Consulting,

   LLC, with this health care provider having been operated from their residence (their home

   office) located at 113 Dartmoor Drive, Greer, Greenville County, SC.


5. Progressive Behavior Consulting, LLC (hereinafter, Progressive Behavior) is a health care

   provider that has operated in Georgia and South Carolina since 2015, first establishing an

   office at Suite 11, 254 Red Cedar Street in Bluffton, SC (now closed), and has billed

   federal and state entities for providing ABA therapy services to children located in South


                                           2
  6:19-cr-00949-KFM         Date Filed 11/18/19      Entry Number 1        Page 4 of 14




   Carolina and Georgia. Progressive Behavior has provided ABA therapy services to children

   who are beneficiaries of the U.S. Department of Defense's TRICARE program, and

   children who are beneficiaries of the State of South Carolina's Medicaid program.

   Progressive Behavior has also provided ABA therapy services to the school districts of

   Beaufort County in South Carolina and Effingham County in Georgia.


6. On November 7, 2019, I spoke telephonically with Brynn M. Clark, who told me that

   Progressive Behavior was "completely out of business" and is no longer billing TRI CARE.

   Brynn M. Clark told me she handles the bookkeeping for Progressive Behavior and she

   confirmed Progressive Behavior's records are at their residence and home office, which is

   located at 113 Dartmoor Drive, Greer, SC. Brynn M. Clark told me that she and her

   husband Brandon C. Clark moved to their residence over a year ago and began operating

   Progressive Behavior from their residence. Brynn M. Clark further told me that she and her

   husband would "put in the billing" through a billing platform, Kareo.


7. The facts I have set forth here, and that I further set forth in this affidavit, are based on my

   own personal knowledge; and knowledge obtained from other individuals during my

   participation in this investigation, including other law enforcement officers, as well as

   surveillance; interviews; open source searches; reviews of government records and

   databases, to include records maintained by government contractors; agent review of

   documents and emails related to this investigation; and information I have from my training

   and experience.


8. All the dates, times, and amounts listed in this affidavit are approximate. Because this

   affidavit is submitted for the limited purpose of establishing probable cause in support of



                                             3
  6:19-cr-00949-KFM         Date Filed 11/18/19      Entry Number 1        Page 5 of 14




   the application for this search warrant, it does not set forth each and every fact that I or

   others have learned during the course of this investigation.


        Investigative Information Supporting Probable Cause


9. This affidavit is based on facts obtained to the present from a joint investigation of the

   DCIS; the U.S. Health and Human Services (HHS) Office oflnspector General's (OIG)

   Office of Investigations; and the South Carolina Attorney General's Medicaid Fraud

   Control Unit (SCAG-MFCU).


10. The persons conducting this investigation, employees of the DCIS, HHS-OIG, and the

   SCAG-MFCU; hereinafter, "the agents," received and reviewed a complaint from a well-

   placed source, a confidential informant, formerly associated with Brandon C. Clark, an

   owner and the principal operator of Progressive Behavior, a health care practice that

   provided therapy to persons affected with autism. Brandon C. Clark presently resides in

   Greer, SC, in the Upstate (upper piedmont and mountain region) of South Carolina.


11. This source had regular and recurring knowledge of Clark's business operations, to include

   his use of Kareo, a health care practice management platform. The Kareo electronic health

   records (EHR) platform primarily supports patient scheduling and billing for health care

   practices such as Progressive Behavior.


12. The source noted in the Fall of 2018, both in November and December 2018, that Brandon

   C. Clark was scheduling himself in the Kareo software platform to see patients that he had

   not traditionally seen as an autism therapy provider. This source, familiar with EHR

   processing, and knowing such patient scheduling can be a predicate to subsequent billing of

   medical indemnity or insurance payers like the Department of Defense's TRICARE

                                             4
  6:19-cr-00949-KFM        Date Filed 11/18/19      Entry Number 1       Page 6 of 14



   program for military members, military retirees, and their dependent family members,

   confronted Brandon C. Clark with what the source observed in the patient scheduling

   section of the Kareo platform.


13. The source briefed the agents that Brandon C. Clark did not deny the source's allegations to

   him that there were improprieties in patient scheduling and subsequent billing for patients

   that he did not normally see as an autism therapy provider. The source briefed that Brynn

   M. Clark assists Brandon C. Clark with managing Progressive Behavior. Brynn M. Clark is

   Brandon C. Clark's wife.


14. The source helped the agents with the identities of patients AG, DL, PL, TL, and JM, and

   said that these minors lived in the Lowcountry (coastal) area of South Carolina. The source

   further related concern that Brandon C. Clark may be billing a school system, Effingham

   County Schools, located in the Savannah (coastal) area of Georgia, for visits by him that

   did not occur.


15. The source asserted to the agents that Brandon C. Clark and his spouse, Brynn M. Clark,

   moved to Greer, SC on or around July 2018. The source felt Brandon C. Clark could not

   regularly provide therapy to AG, DL, PL, TL, and JM, since Greer, SC is approximately

   located 240 miles from Bluffton, SC, where these minors resided. The source further felt

   Brandon C. Clark could not be providing one on one therapy with any students at

   Effingham County Schools, since Greer, SC is approximately located 220 miles from

   Springfield, GA, where Effingham County Schools are primarily located.


16. Your affiant checked publicly available records, and found Brandon C. Clark and Brynn M.

   Clark purchased a home located at 113 Dartmoor Drive in Greer, SC on or around July 1,

   2018, after residing in Pooler, GA, a coastal GA area community located 32 miles from

                                           5
  6:19-cr-00949-KFM        Date Filed 11/18/19     Entry Number 1       Page 7 of 14



   Bluffton, SC, and located 23 miles from Springfield, GA.


17. Your affiant obtained records from Kareo pertaining to Progressive Behavior, and saw

   scheduling for Brandon C. Clark as an individual therapy provider for patients AG, DL, PL,

   TL, and JM, as well as care events by Brandon C. Clark for Effingham County.


18. In Progressive Behavior's notes section for the patient appointments within Kareo, there

   were notes created on seeing patients AG, DL, PL, TL, and JM for visits by Brandon C.

   Clark as an individual provider. Most patient appointment notes for Brandon C. Clark

   visiting as a provider at Effingham County Schools contained the entry, "NULL."


19. The agents conducted interviews of one of the parents of each of the patients AG, PL, and

   TL on September 10, 2019. These parent interviews established Brandon C. Clark had

   never seen patients AG, PL, and TL as an autism therapy provider.


20. Your affiant obtained individual provider claims data for Brandon C. Clark from the

   Defense Health Agency's Program Integrity division (DHA-PI) on September 26, 2019.

   The individual rendering provider claims report for Brandon Clark shows a total of

   $365,213.87 that TRICARE paid for services rendered by Clark for autism therapy,

   allegedly provided by Clark from January 29, 2015 through to August 15, 2019. This

   claims data further showed billing to the Defense Health Agency's TRICARE program for

   Brandon C. Clark seeing patients AG, DL, PL, TL, and JM for one-on-one autism therapy

   as an individual provider.


21. The TRICARE claims data showed Brandon C. Clark was billed out for instances of one-

   on-one therapy services to patient AG from October 11, 2015 to November 30, 2018, with

   a total of 106 instances of care with AG. $21,132.59 was paid by TRICARE for these


                                           6
  6:19-cr-00949-KFM        Date Filed 11/18/19       Entry Number 1       Page 8 of 14



   visits to patient AG attributable to Brandon C. Clark. As previously stated, a parent of AG

   told the agents Brandon C. Clark had never seen this child as a patient.


22. The TRICARE claims data showed Brandon C. Clark was billed for one-on-one therapy

   services to patient PL from June 26, 2017 to April 8, 2019, with a total of 56 instances of

   care with PL. $8,953.08 was paid by TRICARE for these visits to patient PL attributable to

   Brandon C. Clark. As previously stated, a parent of PL told the agents Brandon C. Clark

   had never seen this child as a patient.


23. The TRICARE claims data showed Brandon C. Clark was billed out for one-on-one

   therapy services to patient TL from June 26, 2017 to July 18, 2019, with a total of 99

   instances of care with TL. $12,583.32 was paid by TRICARE for visits to patient PL

   attributable to Brandon C. Clark. TRICARE later identified one of these instances of care,

   on June 13, 2018 for $687.50, as an overpayment/ duplicate payment to Progressive

   Behavior, and included this care instance as part of a $1,500.00 recoupment from

   Progressive Behavior. As previously stated, a parent of TL told the agents Brandon C.

   Clark had never seen this child as a patient.


24. An interview of persons involved in the executive management of Effingham County

   Schools in Springfield, GA was conducted on September 10, 2019. This interview session

   revealed Brandon C. Clark, as an individual health care provider, did not provide autism

   therapy to any Effingham County School students.


25. This was further established by reviewing facility sign-in logs, with no sign-in records to

   support the visits Brandon C. Clark was shown in Kareo to have billed Effingham County

   Schools for as an individual provider. One of the representatives also.stated therapists

   employed by Brandon C. Clark had visited the facility to provide a student with autism

                                             7
  6:19-cr-00949-KFM        Date Filed 11/18/19         Entry Number 1    Page 9 of 14



   therapy, but Brandon C. Clark had only been to Effingham County Schools one time in the

   2018 - 2019 school year for a total of six hours.



26. The management representative indicated Brandon C. Clark's six-hour visit might have

   been for contract administration duties of Progressive Behavior's contract with the

   Effingham County Schools for therapy services for the student. This representative was

   involved with the contract negotiations with Brandon C. Clark for the 2019 - 2020 year.

   During these negotiations, Clark stated he decided to close Progressive Behavior in July

   2019, and the contract negotiations ceased.


27. A review of the Effingham County Schools sign-in log, compared to Progressive

   Behavior's billing to the school district for the 2018-2019 year (August 2018 -May

   2019), shows that Effingham County Schools was billed for 288 instances of care,

   compared to 154 entries on the sign-in log for two therapists working for Brandon C. Clark.

   As previously stated, there are no entries for Brandon C. Clark on the visitor sign-in log;

   and of the instances of care attributable to Brandon C. Clark as an individual rendering

   provider, billed to the Effingham County Schools, some of these instances of care billed

   were also for Saturdays.


28. On October 9, 2019, a parent of each of the minors DL and JM was interviewed in

   Bluffton, SC. These interviews revealed a total of 33 different care events attributable in

   the EHR records for Brandon C. Clark providing therapy to these children that never

   occurred. Care events for these other two children can also be further traced to billing of

   TRICARE for Brandon C. Clark as an individual therapy provider.




                                           8
 6:19-cr-00949-KFM        Date Filed 11/18/19      Entry Number 1       Page 10 of 14



   Summary of Probable Cause and Basis for Search and Seizure


29. To summarize the probable cause for this affidavit, five minor TRICARE beneficiaries in

   the South Carolina Lowcountry have hundreds of instances of care attributable to Brandon

   C. Clark, a resident of the South Carolina Upstate. The Effingham County Schools in the

   Savannah, GA area has also been billed for visits by Brandon C. Clark, to include

   Saturdays when school was not in session, and the facility sign-in logs show Brandon C.

   Clark never signed in to be there. Patient note entries were made in the Kareo EHR

   platform to document many of these visits by Brandon C. Clark, visits that these parents

   and the school administrators state never occurred.


30. Based on my training and experience, I know that businesses like Progressive Behavior

   generate and keep documentation relating to their business, such as patient records, billing

   records, and financial records, such as accounting records and tax records.


31. Based on my training and experience, I know that records can be in paper or electronic

   form, and electronic evidence may be found in deleted data, remnant data, and slack space,

   as well as metadata.


32. I also know from my training and experience that individuals who engage in fraud

   will often conduct fraudulent billing, and attempt to conceal their behavior, using electronic

   means, including but not limited to email, texts, and messaging.


33. I know that persons who own and operate a business from a home office, within their

   residence, will have in the residence various electronic memory storage and communication

   devices, such as computers, smartphone, and tablets, available for their use in the conduct

   of their business, to include submission of false claims for payment for health care services


                                           9
 6:19-cr-00949-KFM         Date Filed 11/18/19       Entry Number 1        Page 11 of 14



   not rendered, as well as being used to communicate messages that do not reveal the true

   nature of their illegal activities, or messages that hide their true intentions of their scheme.


34. Based on these facts, and based on your affiant's training and experience, your affiant

   believes there is probable cause that Brandon C. Clark violated these criminal statutes:

   18 USC§ 287, False Claims; 18 USC§ 1343, Fraud by Wire; and 18 USC§ 1347, Health

   Care Fraud in that Brandon C. Clark did these aforementioned things, within the ambit of

   these criminal statutes. Your affiant believes evidence of this will be found within the

   premises of 113 Dartmoor Drive, to include any electronic memory storage devices that

   can access the internet or cable or telephone lines, found within those premises; specifically

   and further described in Attachments A and B to this search warrant application affidavit.


35. Your affiant respectfully requests a search and seizure warrant be issued for the residence

   of Brandon C. Clark and Brynn M. Clark at 113 Dartmoor Drive, to include searching and

   seizing any electronic devices therein with memory storage capability. Every effort will be

   made to take an image of the storage of each electronic device while on the premises, so as

   to not have to remove any device from the premises. However, if any device cannot be

   imaged onsite for any reason, the device will be seized for further analysis and later

   imaging at a computer forensic facility, and the device will be returned to the owners as

   expeditiously as possible.


36. Assistant United States Attorney Bill Watkins has reviewed this affidavit, which has been

   prepared by your affiant.




                                                       Doyle E. Mullis, III

                                                       Special Agent, DCIS

                                            10
 6:19-cr-00949-KFM       Date Filed 11/18/19       Entry Number 1       Page 12 of 14




Sworn to and subscribed to before me this   lJth day ofNovember, 2019



                                                    United State Magistrate Judge

                                                    District of South Carolina




                                            11
        6:19-cr-00949-KFM         Date Filed 11/18/19     Entry Number 1       Page 13 of 14




                                        Attachment A

113 Dartmoor Drive is a multi-story dwelling mostly constructed of brick, set up on a slight rise from

the street, located on Dartmoor Drive in the River Downs II community, Greer, SC, approximately 1/8

of a mile from the intersection of W. Hackney Road and Hammett Road in Greenville County, SC. A

photograph of 113 Dartmoor Drive, with observed vehicles similar to those registered to Brandon C.

Clark and Brynn M. Clark, as found within SC Department of Motor Vehicle Records, is attached.




                                                  12
         6:19-cr-00949-KFM        Date Filed 11/18/19      Entry Number 1        Page 14 of 14


                                          ATTACHMENT B

                                   LIST OF ITEMS TO BE SEIZED

Any cellular telephone, computer, and associated hardware and peripherals, which may contain

records of services, billing, travel, in connection with the operation of Progressive Behavior

Consulting, LLC.

Any passwords, password files, test keys, encryption codes, or other information necessary to access

the computer equipment, storage devices, or data.

Any and all correspondence, electronic or otherwise, pertaining to the operation of Progressive

Behavior Consulting, LLC.

Any and all books, ledgers, and records bearing on the operation of Progressive Behavior Consulting,

LLC.




                                                    13
